       Case 2:18-cv-00002-BMM Document 43-4 Filed 10/03/18 Page 1 of 9



Ian McIntosh
Kelsey Bunkers
Mac Morris
CROWLEY FLECK PLLP
1915 South 19th Avenue
P.O. Box 10969
Bozeman, MT 59719-0969
Telephone: (406) 556-1430
Facsimile: (406) 556-1433

Attorneys for Defendant Big Sky Resort




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 JOHN MEYER,
                                            Cause No. 18- CV-00002-BMM
                     Plaintiff,
                                            BIG SKY RESORT’S FIRST
 vs.                                        SUPPLEMENTAL RESPONSES TO
                                            PLAINTIFF’S FIRST DISCOVERY
 BIG SKY RESORT,
                                            REQUEST
                     Defendants.


       Defendant Big Sky Resort (“Big Sky”) hereby provides this supplemental

response to Plaintiff’s First Discovery Request.

       INTERROGATORY NO. 1: If Big Sky Resort, or anyone acting on its

behalf, had any conversations with any newspaper, radio, or media outlet regarding

the incident that formed the basis for this lawsuit, please identify each person that



                                                                        Exhibit 4
       Case 2:18-cv-00002-BMM Document 43-4 Filed 10/03/18 Page 2 of 9



was present at the time of the conversation, the location of the conversation, the

date of the conversation, and give a complete description of each conversation in

as much detail as can be recalled.

       ANSWER: David Madison from Lone Peak Lookout sent Chelsi Moy, Big

Sky media contact, e-mails on November 21, 2017 and November 22, 2017, which

are produced with these discovery responses as BIG SKY 148 to BIG SKY 149.

Big Sky also believes Amanda Eggert, Plaintiff’s girlfriend, from Explore Big Sky

contacted Chelsi Moy, Big Sky media contact, sometime in November or

December 2017, asking for a statement regarding Plaintiff’s incident, and Big Sky

may have provided a statement. Big Sky is looking for any statement it may have

provided and will produce it if it is located. On or about December 22, 2017, Big

Sky was informed by Explore Big Sky that no article would be published. Big Sky

also exchanged emails with Eric Ladd from Outlaw Partners in December 2017,

which is produced with these discovery responses as BIG SKY 150 to BIG SKY

151.

       SUPPLEMENTAL ANSWER: Big Sky incorporates by reference its

original answer to Interrogatory No. 1 and supplements it as follows:

       With regards to the November or December 2017 contact from Explore Big

Sky described above, Big Sky has recently located a draft written statement that it

believes is substantially similar, or identical, to the statement it provided in



                     Big Sky’s First Supplemental Responses to Plaintiff’s First Discovery Request– 2
       Case 2:18-cv-00002-BMM Document 43-4 Filed 10/03/18 Page 3 of 9



response to Explore Big Sky’s request for the same. See BIG SKY 179. Big Sky

is continuing to search for the final version of the statement but is encountering

difficulties in locating it due to Chelsi Moy’s departure from Big Sky in June 2018.

Big Sky will supplement this response if the final version of the statement can be

located.

      On August 21 & 22, 2018, David Madison of the Lone Peak Lookout

contacted Big Sky’s counsel, Ian McIntosh, by phone inquiring about the August

21, 2018 article in the Bozeman Daily Chronicle concerning this action. Madison

informed Big Sky that he intended to run a story about this action. Big Sky’s

counsel referred Madison to the pleadings that have been filed in this action and

asked that any questions concerning the action be submitted to Big Sky in writing.

      On August 24, 2018, Madison sent Big Sky’s counsel and current media

contact, Stacie Mesuda, a list of questions that Madison requested Big Sky answer

related to this action. See BIG SKY 180 to BIG SKY 182. Big Sky did not submit

any responses to these questions.

      On August 30, 2018, Stacie Mesuda and Big Sky general manager, Taylor

Middleton, met with Madison in Big Sky, Montana. The conversation did not

pertain to Meyer’s ski wreck at Big Sky. Middleton explained to Madison that

Meyer met with Middleton before filing suit and that Meyer demanded that Big

Sky change its seasonal employee benefits program or else Meyer would sue over



                    Big Sky’s First Supplemental Responses to Plaintiff’s First Discovery Request– 3
       Case 2:18-cv-00002-BMM Document 43-4 Filed 10/03/18 Page 4 of 9



his ski wreck and seek to disparage Big Sky regarding its benefits program in

public. Middleton inquired as to Madison’s journalistic goals in reporting on the

case and asked whether Madison had read all of the court documents. Madison

explained that he had read the court documents and had previously declined to

publish any story because he felt it was unwarranted, but felt he needed to explore

the story due to the article published in the Bozeman Daily Chronicle on August

21, 2018. Madison further explained that Meyer had contacted him regarding the

case. Middleton and Madison went on to discuss other issues and events

pertaining to the community of Big Sky that were unrelated to Meyer’s ski wreck

and this lawsuit.

      REQUEST FOR PRODUCTION NO. 2: Please produce all documents or

notes related to or supporting your answer to the proceeding Interrogatory.

      RESPONSE: See BIG SKY 148 to BIG SKY 151.

      SUPPLEMENTAL RESPONSE: See BIG SKY 179 to BIG SKY 182.

      INTERROGATORY NO. 2: If Big Sky Resort, or anyone acting on its

behalf, had any conversations with any newspaper, radio, or media outlet regarding

this lawsuit, please identify each person that was present at the time of the

conversation, the location of the conversation, the date of the conversation, and

give a complete description of each conversation in as much detail as can be

recalled.



                    Big Sky’s First Supplemental Responses to Plaintiff’s First Discovery Request– 4
       Case 2:18-cv-00002-BMM Document 43-4 Filed 10/03/18 Page 5 of 9



       ANSWER: David Madison from Lone Peak Lookout sent Chelsi Moy, Big

Sky media contact, e-mails on November 21, 2017 and November 22, 2017, which

are produced with these discovery responses as BIG SKY 148 to BIG SKY 149.

Big Sky also believes Amanda Eggert, Plaintiff’s girlfriend, from Explore Big Sky

contacted Chelsi Moy, Big Sky media contact, sometime in November or

December 2017, asking for a statement regarding Plaintiff’s incident, and Big Sky

may have provided a statement. Big Sky is looking for any statement it may have

provided and will produce it if it is located. On or about December 22, 2017, Big

Sky was informed by Explore Big Sky that no article would be published. Big Sky

also exchanged e-mails with Eric Ladd from Outlaw Partners in December 2017,

which is produced with these discovery responses as BIG SKY 150 to BIG SKY

151.

       SUPPLEMENTAL ANSWER: Big Sky incorporates by reference its

original answer to Interrogatory No. 2 and supplements it as follows:

       With regards to the November or December 2017 contact from Explore Big

Sky described above, Big Sky has recently located a draft written statement that it

believes is substantially similar, or identical, to the statement it provided in

response to Explore Big Sky’s request for the same. See BIG SKY 179. Big Sky

is continuing to search for the final version of the statement but is encountering

difficulties in locating it due to Chelsi Moy’s departure from Big Sky in June 2018.



                     Big Sky’s First Supplemental Responses to Plaintiff’s First Discovery Request– 5
       Case 2:18-cv-00002-BMM Document 43-4 Filed 10/03/18 Page 6 of 9



Big Sky will supplement this response if the final version of the statement can be

located.

      On August 21 & 22, 2018, David Madison of the Lone Peak Lookout

contacted Big Sky’s counsel, Ian McIntosh, by phone inquiring about the August

21, 2018 article in the Bozeman Daily Chronicle concerning this action. Madison

informed Big Sky that he intended to run a story about this action. Big Sky’s

counsel referred Madison to the pleadings that have been filed in this action and

asked that any questions concerning the action be submitted to Big Sky in writing.

      On August 24, 2018, Madison sent Big Sky’s counsel and current media

contact, Stacie Mesuda, a list of questions that Madison requested Big Sky answer

related to this action. See BIG SKY 180 to BIG SKY 182. Big Sky did not submit

any responses to these questions.

      On August 30, 2018, Stacie Mesuda and Big Sky general manager, Taylor

Middleton, met with Madison in Big Sky, Montana. The conversation did not

pertain to Meyer’s ski wreck at Big Sky. Middleton explained to Madison that

Meyer met with Middleton before filing suit and that Meyer demanded that Big

Sky change its seasonal employee benefits program or else Meyer would sue over

his ski wreck and seek to disparage Big Sky regarding its benefits program in

public. Middleton inquired as to Madison’s journalistic goals in reporting on the

case and asked whether Madison had read all of the court documents. Madison



                   Big Sky’s First Supplemental Responses to Plaintiff’s First Discovery Request– 6
       Case 2:18-cv-00002-BMM Document 43-4 Filed 10/03/18 Page 7 of 9



explained that he had read the court documents and had previously declined to

publish any story because he felt it was unwarranted, but felt he needed to explore

the story due to the article published in the Bozeman Daily Chronicle on August

21, 2018. Madison further explained that Meyer had contacted him regarding the

case. Middleton and Madison went on to discuss other issues and events

pertaining to the community of Big Sky that were unrelated to Meyer’s ski wreck

and this lawsuit.

      REQUEST FOR PRODUCTION NO. 3: Please produce all documents or

notes related to or supporting your answer to the proceeding Interrogatory.

      RESPONSE: See BIG SKY 148 to BIG SKY 151.

      SUPPLEMENTAL RESPONSE: See BIG SKY 179 to BIG SKY 182.

      REQUEST FOR PRODUCTION NO. 3-1: Please produce all written

communications that Defendants, or others on its behalf, have had with any

newspaper, radio, or media outlet regarding this lawsuit.

      RESPONSE: Plaintiff’s discovery requests include two requests labeled

“Request for Production No. 3.” This request has been relabeled as “Request for

Production No. 3-1” in order to avoid any confusion.

      Big Sky objects to Request for Production No. 3-1 as duplicative and

cumulative of Request for Production No. 3. Both Request for Production No. 3

and Request for Production No. 3-1 ask for documents evidencing communications



                    Big Sky’s First Supplemental Responses to Plaintiff’s First Discovery Request– 7
       Case 2:18-cv-00002-BMM Document 43-4 Filed 10/03/18 Page 8 of 9



with any newspaper, radio, or media outlet regarding this information. Like in its

response to Request for Production No. 3, Big Sky refers Plaintiff to BIG SKY 148

to BIG SKY 151.

      SUPPLEMENTAL RESPONSE: See BIG SKY 179 to BIG SKY 182.



      DATED this 1st day of October, 2018.

                                          CROWLEY FLECK PLLP


                                          By /s/ Mac Morris
                                            Ian McIntosh
                                            Mac Morris
                                            P.O. Box 10969
                                            Bozeman, MT 59719-0969

                                             Attorneys for Big Sky Resort




                   Big Sky’s First Supplemental Responses to Plaintiff’s First Discovery Request– 8
       Case 2:18-cv-00002-BMM Document 43-4 Filed 10/03/18 Page 9 of 9



                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that the foregoing document was served
upon the following counsel of record by the means designated below this 1st day
of October, 2018.

[x]   U.S. Mail                   John Meyer
[ ]   Hand Delivery               P.O. Box 412
[ ]   Facsimile                   Bozeman, MT 59771
[ ]   FedEx                       Attorney for Plaintiffs
[ ]   ECF


                                                 /s/ Mac Morris
                                                 Mac Morris




                  Big Sky’s First Supplemental Responses to Plaintiff’s First Discovery Request– 9
